Citation Nr: 1535837	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  12-26 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for cervical spine degenerative changes.

2.  Entitlement to an increased rating in excess of 20 percent for status post surgical repair of the right shoulder with rotator cuff tendonitis.  


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1976 to July 1981, and from August 1981 to May 1988.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from the September 2010 and December 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran indicated on her September 2012 and May 2015 substantive appeals (VA Form 9s) that she wished to testify at a Board hearing before a Veterans Law Judge.  The Veteran was scheduled for a videoconference hearing in July 2015.  See June 9, 2015 notice letter from RO.  On June 20, 2015, and prior to the scheduled July 2015 hearing, the Veteran wrote that she needed to reschedule the hearing and also needed to "change location."  The Veteran explained that she was moving to Fort Worth, Texas.  Despite the Veteran's request, it does not appear that the Veteran's hearing was rescheduled and she has not yet been afforded her requested hearing.  Therefore, a remand is necessary in order to schedule the Veteran for a Board video-conference hearing before a Veterans Law Judge.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 20.700, 20.702, 20.704 (2014).   

Accordingly, the case is REMANDED for the following actions:

Schedule the Veteran for a video conference hearing at the appropriate Regional Office.  The Veteran should be notified of the date and time of the hearing.  As noted above, in June 2015, the Veteran indicated that she was relocating to Fort Worth, Texas. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




